DETAILED ACTION
This communication is response to the application filed 08/02/2021. Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 14, 15, and 20 are objected to because of the following informalities:  “RRC”, MAC-CE”, and “PDCCH” recited in the claims should be written in full in the first occurrence. For example, “RRC” should be changed to “Radio Resource Control (RRC)” in the first occurrence.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,082,970 (hereafter Patent ‘970). Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are based on the same limitations with minor difference. Applicant merely broadens the scope of the independent claims of Patent ‘970 to arrive at the independent claims of the current application. Thus, the claims of Patent ‘970 encompass the claims of the current application. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the limitations of claims of Patent ‘970 to arrive at the claims of the current application based on user design preference to achieve reduce resource utilization.

Regarding claim 1, Patent ‘970 discloses a  transmission parameter determination method, comprising (see Patent ‘970, lines 1-2): 
acquiring a plurality of transmission parameter sets, wherein the plurality of transmission parameter sets at least comprise: a first transmission parameter set, a second transmission parameter set; wherein each of the plurality of transmission parameter sets comprises transmission parameters having a same type (see Patent ‘970, lines 3-12); 
determining a plurality of resource areas, wherein the plurality of resource areas at least comprise: a first resource area, a second resource area; and each resource area comprises a time domain resource area (see Patent ‘970, lines 13-19); and 
sending information or receiving information on the plurality of resource areas according to the plurality of transmission parameter sets, which at least comprises: sending information or receiving information on the first resource area according to the first transmission parameter set; and sending information or receiving information on the second resource area according to the second transmission parameter set (see Patent ‘970, lines 20-27); 
wherein acquisition manners of the plurality of transmission parameter sets are different, and the acquisition manners comprise (see Patent ‘970, lines 28-30):
 acquiring through RRC control information; acquiring through MAC-CE control information; acquiring through physical layer dynamic control information; acquiring according to an agreed rule (see Patent ‘970, lines 31-38).

Regarding claim 14, it is similar to claim 19 of Patent ‘970.

Regarding claim 20, it is similar to claim 20 of Patent ‘970.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ 2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED; May 30, 2001).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2016/0255612 to Sartori et al. (hereafter Sartori) in view of US Pub. 2019/0124631 to REN et al. (hereafter Ren).

Regarding claim 1, Sartori discloses a transmission parameter determination method, comprising: 
acquiring a plurality of transmission parameter sets, wherein the plurality of transmission parameter sets at least comprise: a first transmission parameter set, a second transmission parameter set; wherein each of the plurality of transmission parameter sets comprises transmission parameters having a same type (see Sartori, ¶ 0168: send transmission parameters to a set of remote wireless nodes, wherein the transmission parameters are applied to a control channel, and wherein the control channel location is unknown by the set of remote wireless nodes. The method could further include, wherein the transmission parameters comprises at least one of the following: modulation, channel coding rate, transmission rank, antenna port to use for a MU-MIMO transmission; ¶ 0172: wherein if the control information is sent on some pre-defined resources, a first set of transmission parameters is applied. The method could further include, wherein if the control information is sent on another set of resources, a second set of transmission parameters is applied);
 determining a plurality of resource areas, wherein the plurality of resource areas at least comprise: a first resource area, a second resource area (see Sartori, ¶ 0172: wherein if the control information is sent on some pre-defined resources, a first set of transmission parameters is applied. The method could further include, wherein if the control information is sent on another set of resources, a second set of transmission parameters is applied); and 
sending information or receiving information on the plurality of resource areas according to the plurality of transmission parameter sets, which at least comprises: sending information or receiving information on the first resource area according to the first transmission parameter set; and sending information or receiving information on the second resource area according to the second transmission parameter set (see Sartori, ¶ 0172: wherein if the control information is sent on some pre-defined resources, a first set of transmission parameters is applied. The method could further include, wherein if the control information is sent on another set of resources, a second set of transmission parameters is applied);
Sartori does not explicitly disclose “transmission parameters having a same type; each resource area comprises at least one of: a time domain resource area; wherein acquiring manners of the plurality of transmission parameter sets are different, and the acquisition manners comprise: acquiring through RRC control information, acquiring through MAC-CE control information; acquiring through physical layer dynamic control information, acquiring according to an agreed rule”.
However, Ren discloses acquiring a plurality of transmission parameter sets, wherein the plurality of transmission parameter sets at least comprise: a first transmission parameter set, a second transmission parameter set; wherein each of the plurality of transmission parameter sets comprises transmission parameters having a same type (see Ren, ¶ 0289: The transmission parameters may include at least two transmission parameter sets, for example, a transmission parameter set 1 and a transmission parameter set 2. The transmission parameter set 1 may also be referred to as a first transmission parameter set, and the transmission parameter set 2 may also be referred to as a second transmission parameter set. In this embodiment of the present invention, a specific parameter may be included in the first transmission parameter set or the second transmission parameter set as required. A name of the transmission parameter set itself does not limit the parameter. The first transmission parameter set and the second transmission parameter set may be carried on channels of a same type for transmission, or may be carried on channels of different types for transmission, or may be carried on channels of a same type but in different formats for transmission. The first transmission parameter set and the second transmission parameter set may be transmitted as a whole. In this case, it may be considered that transmission parameters in the different sets are carried in one message or information element for sending; ¶ 0307: if at least two TRPs need to send second transmission parameter sets to same UE, the second transmission parameter sets sent by the different TRPs may be the same or may be different. The first transmission parameter set may further include content indication information of a second transmission parameter set, and the content indication information of the second transmission parameter set may indicate that the second transmission parameter sets sent by the at least two TRPs to the same UE are the same or different; ¶ 0310), each resource area comprises a time domain resource area (see Ren, ¶ 0025: Time-domain and/or frequency-domain resources used by a plurality of network side devices participating in coordinated multipoint transmission/reception may be separately indicated in downlink control information corresponding to the network side devices, so as to more flexibly allocate resources to the network side devices; ¶ 0117: The control channel resource information may include a time-frequency resource, and in the N pieces of control information, control information of control channels that belong to different time-domain resources and that belong to a same frequency-domain resource is the same, and control information of control channels that belong to different time-domain resources and different frequency-domain resources is different; ¶ 0311: associated control channel resources may be configured for the second transmission parameter sets, so that the UE can implicitly determine, by using the associated control channel resources configured for the second transmission parameter sets, whether the at least two second transmission parameter sets are the same. The configured associated control channel resources may be, for example, a search space, a time-frequency resource, or a physical control channel candidate. The UE may determine, by using search spaces, time-frequency resources, or physical control channel candidates associated with the second transmission parameter sets, whether the second transmission parameter sets are the same; ¶ 0202); wherein acquiring manners of the plurality of transmission parameter sets are different, and the acquisition manners comprise: acquiring through RRC control information, acquiring through MAC-CE control information; acquiring through physical layer dynamic control information, acquiring according to an agreed rule; acquiring according to an agreed rule (see Ren, ¶ 0017: Optionally, first correspondences used by the N network side devices that send the downlink data to the user equipment on the same carrier and in the same subframe may be learned of by the user equipment in a pre-agreed manner, or may be notified to the user equipment by using signaling (for example, RRC signaling in an LTE system); ¶ 0018: an antenna port number set of a first network side device participating in coordinated multipoint transmission/reception is pre-agreed as {7, 8, 9, 10}, and an antenna port number set of a second network side device participating in coordinated multipoint transmission/reception is pre-agreed as {11, 12, 13, 14}. Alternatively, the information about the antenna port number set may be notified to the user equipment by using signaling (for example, RRC signaling in an LTE system); ¶ 0136: the first transmission parameter set is sent by using a medium access control (MAC) control element; or the first transmission parameter set is sent by using downlink control information in a complete format; or the first transmission parameter set is sent by using level-1 downlink control information, and the second transmission parameter set is sent by using level-2 downlink control information, and the level-1 downlink control information and the level-2 downlink control information form downlink control information in a complete format; ¶ 0290: The first transmission parameter set may include a parameter defined by layer 1, layer 2, or layer 3. Layer 1 usually refers to a physical layer, layer 2 usually refers to a medium access control (MAC) layer, and layer 3 usually refers to a radio resource control (RRC) layer. For a default transmission scheme, a default value of a parameter in the first transmission parameter set may be specified; ¶ 0291: The second transmission parameter set includes a parameter indicated by using the physical layer, for example, a parameter indicated by using a physical downlink control channel. The second transmission parameter set may be downlink control information (DCI)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Ren and incorporate it into the system of Sartori to support diversity transmission in the communication system (see Ren, ¶ 0007).
US Pub. 2013/0077569 to NAM et al. also discloses the well-known teaching of wherein acquisition manners of the plurality of transmission parameter sets are different, and the acquisition manners comprise: acquiring through RRC control information; acquiring through MAC-CE control information; acquiring through physical layer dynamic control information; acquiring according to an agreed rule (see NAM, ¶ 0067).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by NAM and incorporate it into the system of Sartori to improve transmission system efficiency (see NAM, ¶ 0037).

Regarding claim 2, Sartori in view of Ren discloses the method of claim 1, Sartori does not explicitly disclose but Ren does discloses wherein the determining the plurality of resource areas comprises at least one of: determining the plurality of resource areas according to a time instant acquiring control information; determining the plurality of resource areas according to the control information, wherein the control information comprises information of determining the plurality of resource areas; determining the plurality of resource areas according to an area where the control information carrying the transmission parameter set acts; or determining the plurality of resource areas according to a rule agreed by a receiving end and a sending end; wherein the control information comprises PDCCH (see Ren, ¶ 0017; ¶ 0018; ¶ 0136; ¶ 0290; ¶ 0291; ¶ 0306).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Ren and incorporate it into the system of Sartori to support diversity transmission in the communication system (see Ren, ¶ 0007).

Regarding claim 3, Sartori in view of Ren discloses the method of claim 2, Sartori disclose wherein the time instant acquiring control information comprises a time instant at which information indicated in the control information starts to be applied for reception or transmission of a channel and/or a signal scheduled by the control information.
However, Ren discloses wherein the time instant acquiring control information comprises a time instant at which information indicated in the control information starts to be applied for reception or transmission of a channel and/or a signal scheduled by the control information (see Ren, ¶ 0358: for coordinated transmission, transmission periods for some parameter configuration in the first transmission parameter set may be several or even dozens of transmission time intervals (transmission time interval, TTI)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Ren and incorporate it into the system of Sartori to support diversity transmission in the communication system (see Ren, ¶ 0007).

Regarding claim 5, Sartori in view of Ren discloses the method of claim 1, Sartori does not explicitly disclose wherein the second transmission parameter set is acquired according to information notified in a physical layer dynamic control channel.
However, Ren discloses wherein the second transmission parameter set is acquired according to information notified in a physical layer dynamic control channel (see Ren, ¶ 0291: The second transmission parameter set includes a parameter indicated by using the physical layer, for example, a parameter indicated by using a physical downlink control channel. The second transmission parameter set may be downlink control information (DCI)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Ren and incorporate it into the system of Sartori to support diversity transmission in the communication system (see Ren, ¶ 0007).

Regarding claim 6, Sartori in view of Ren discloses the method of claim 1, satisfying at least one of following characteristics: an intersection set between the second resource area and the first resource area is empty; one or more second resource areas are arranged between two adjacent first resource areas (see Sartori, ¶ 0056 and ¶ 0057: discloses adjacent resource blocks (RBs)).

Regarding claim 7, Sartori in view of Ren discloses the method of claim 1, wherein the plurality of transmission parameter sets satisfy the following characteristic: a resource area in which a signal or a channel related to the transmission parameter set is located is a subset of a resource area to which the transmission parameter set corresponds (see Sartori, ¶ 0063; ¶ 0102; ¶ 0103; ¶ 0105).

Regarding claim 8, Sartori in view of Ren discloses the method of claim 1, Sartori does not explicitly disclose wherein the transmission parameters having the same type comprise one of the following: a precoding bundling parameter, or a Quasi-Co-Location (QCL) relation indication parameter.
However, Ren disclose wherein the transmission parameters having the same type comprise one of the following: a precoding bundling parameter, or a Quasi-Co-Location (QCL) relation indication parameter (see Ren, ¶ 0306’ ¶ 0313; ¶ 0316).

Regarding claim 9, Sartori in view of Ren discloses the method of claim 1, wherein the transmission parameters having the same type comprise the following parameters of a data channel: a time domain resource configuration parameter (see Sartori, ¶ 0063), a frequency domain resource configuration parameter (see Sartori, ¶ 0063), a demodulation reference signal (DMRS) configuration related parameter (see Sartori, ¶ 0066; ¶ 0087), a modulation code scheme (MCS) configuration parameter (see Sartori, ¶ 0091; ¶ 0094; ¶ 0096), a number of transmission layers (see Sartori, ¶ 0223; ¶ 0228; ¶ 0229), and a sending power configuration parameter (see Sartori, ¶ 0044; ¶ 0075; ¶ 0120).
Ren also discloses the transmission parameters having the same type comprise the following parameters of a data channel: a time domain resource configuration parameter (see Ren, ¶ 0025; ¶ 0242), a frequency domain resource configuration parameter (see Ren, ¶ 0025; ¶ 0242), a demodulation reference signal (DMRS) configuration related parameter (see Ren, ¶ 0216; ¶ 0312), a modulation code scheme (MCS) configuration parameter (see Ren, ¶ 0291; ¶ 0323), a number of transmission layers (see Ren, ¶ 0223; ¶ 0228; ¶ 229), and a sending power configuration parameter (see Ren, ¶ 0128; ¶ 0322).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Ren and incorporate it into the system of Sartori to support diversity transmission in the communication system (see Ren, ¶ 0007).

Regarding claim 10, Sartori in view of Ren discloses the method of claim 9, Sartori does not explicitly disclose wherein the transmission parameters having the same type further comprise at least one of: a sending beam configuration parameter, precoding information, or sequence information of a DMRS.
However, Ren discloses wherein the transmission parameters having the same type further comprise at least one of: a sending beam configuration parameter, precoding information, or sequence information of a DMRS (see Ren, ¶ 0133: the first transmission parameter set further includes beam information, and the beam information indicates a transmit beam of the second transmission parameter set, or indicates a receive beam of the second transmission parameter set, or may indicate a transmit beam and a receive beam of the second transmission parameter set; ¶ 0216: the UE may determine the quantity information of the downlink control information by using demodulation reference signal (DMRS) antenna port group information, for example, value-related information of N or M. For example, if the network side device predefines or configures Q DMRS antenna port groups, and each DMRS antenna port group includes at least one DMRS antenna port, the UE may consider by default that each DMRS antenna port group is corresponding to one piece of downlink control information, that is, the UE needs to detect Q pieces of downlink control information).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Ren and incorporate it into the system of Sartori to support diversity transmission in the communication system (see Ren, ¶ 0007).

Regarding claim 11, Sartori in view of Ren discloses the method of claim 9, Sartori does not explicitly disclose wherein the DMRS configuration related parameter comprises the following parameters: power information of a DMRS port and DMRS port set information.
However, Ren discloses wherein the DMRS configuration related parameter comprises the following parameters: power information of a DMRS port and DMRS port set information (see Ren, ¶ 0216).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Ren and incorporate it into the system of Sartori to support diversity transmission in the communication system (see Ren, ¶ 0007).

Regarding claim 12, Sartori in view of Ren discloses the method of claim 11, Sartori does not explicitly disclose wherein the DMRS configuration related parameter further comprises a time domain resource corresponding to the DMRS port.
However, Ren discloses wherein the DMRS configuration related parameter further comprises a time domain resource corresponding to the DMRS port (see Ren, ¶ 0216; ¶ 0312; ¶ 0223: For coordinated multipoint transmission/reception, network side devices transmit downlink data to same UE on a same time-domain resource (for example, a same subframe) on a same carrier, and the network side devices independently determine, based on a channel condition, a quantity of data transmission layer. In addition, to avoid mutual interference between reference signals (such as DM-RSs) from different network side devices, a plurality of network side devices participating in coordinated multipoint transmission/reception need to use different antenna port numbers or use different scrambling manners for reference signals on a same antenna port number).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Ren and incorporate it into the system of Sartori to support diversity transmission in the communication system (see Ren, ¶ 0007).

Regarding claim 13, Sartori in view Ren discloses the method of claim 1, Sartori in view wherein the first transmission parameter set comprises a plurality of configurations of the transmission parameters having the same type, the first resource area comprises a plurality of frequency domain resource areas, each frequency domain resource area in the plurality of frequency domain resource areas corresponds to a respective one configuration of the plurality of configurations; and/or the second transmission parameter set comprises a plurality of configurations of the transmission parameters having the same type, the second resource area comprises a plurality of frequency domain resource areas, each frequency domain resource area in the plurality of frequency domain resource areas corresponds to a respective one configuration of the plurality of configurations.
However, Ren discloses wherein the first transmission parameter set comprises a plurality of configurations of the transmission parameters having the same type, the first resource area comprises a plurality of frequency domain resource areas, each frequency domain resource area in the plurality of frequency domain resource areas corresponds to a respective one configuration of the plurality of configurations; and/or the second transmission parameter set comprises a plurality of configurations of the transmission parameters having the same type, the second resource area comprises a plurality of frequency domain resource areas, each frequency domain resource area in the plurality of frequency domain resource areas corresponds to a respective one configuration of the plurality of configurations (see Ren, ¶ 0117; ¶ 0242).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Ren and incorporate it into the system of Sartori to support diversity transmission in the communication system (see Ren, ¶ 0007).

Regarding claim 14, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject of claim 1.

Regarding claim 15, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject of claim 2.

Regarding claim 16, it is rejected for the same reasons as set forth in claim 3. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject of claim 3.

Regarding claim 18, it is rejected for the same reasons as set forth in claim 5. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject of claim 5.

Regarding claim 19, it is rejected for the same reasons as set forth in claims 8 and 9. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject of claims 8 and 9.

Regarding claim 14, it is rejected for the same reasons as set forth in claim 1. Although phrased as non-transitory storage medium claim, the claim is nevertheless simple repetitions of the subject of claim 1.

Allowable Subject Matter
Claims 4 and 17 would be allowable if rewritten to overcome the rejection(s) under double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2103/0077569 to NAM et al. discloses apparatus and method for uplink transmission in wireless communication systems. The additional parameter X may be one bit quantity and may be any one of fixed to be 0 and not signaled, semi-statically signaled in the RRC layer, signaled using a Media Access Control (MAC) Control Element (CE), and dynamically signaled in a DCI format.
US Pub. 2018/0192404 to Maaref et al. discloses that the NR control signal may be NR layer one (L1) signal (e.g., dynamic downlink control information (DCI) in an NR downlink physical control channel). Alternatively, the NR control signal that indicates the LTE parameter may be received over an NR broadcast channel. As yet another alternative, the NR control signal that indicates the LTE parameter may be received over a higher-layer control channel, such as a UE-specific radio resource control (RRC) signal or media access control (MAC) control element.
US Pub. 2013/0114656 to Sayan et al. discloses a method in a base station comprising, sending indication of two or more CSI reference signal configurations, each CSI reference signal configuration representing one or more antenna ports comprising a set of antenna ports; receiving information pertaining to the first set of transmission parameters corresponding to a first set of antenna ports corresponding to a first CSI reference signal configuration and a second set of transmission parameters corresponding to a second set of antenna ports corresponding to a second CSI reference signal configuration; the first set and second set of transmission parameters determined assuming a simultaneous first single codeword transmission from the first set of antenna ports on a first downlink time frequency resource and a second single codeword transmission from the second set of antenna ports on a second downlink time frequency resource where the first and second time frequency resources overlap.

/RASHEED GIDADO/Primary Examiner, Art Unit 2464